*181I would grant this writ, for the well-articulated reasons assigned by Judge Brown and Judge Bleich in their dissents in the court of appeal. Specifically, it is clear that U.L. Coleman and Keitha Dickson Gosslee had a complex and evolving-or devolving-professional relationship. The trial judge adroitly evaluated and analyzed the evidence, making credibility determinations of the principals of this matter, Coleman and Gosslee, and made detailed findings of fact and conclusions of law. In my view, there was abundant evidence to support the trial judge's conclusion in light of the testimony. I would therefore grant this writ and reinstate the trial court's judgment.